DETAILED ACTION
Allowable Subject Matter

Claims 11-16, 18-20, 23, 25-27 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 11 includes limitations directed towards wherein the first visual feedback pigment appears colorless after the activation of the first feedback pigment and the elastomeric polymer media becomes translucent which when viewed in combination with the remaining limitations of claim 11 are seen to provide patentable distinction over the cited prior art of record.
Claim 20 includes limitations directed towards mixing, a visual feedback pigment within the self-healing polymer media, wherein the visual feedback pigment is homogeneously mixed through the self-healing polymer media and changing from a first color to a second color about a point of contact based on a cumulative amount of energy which is transferred from at least one object contacting the target, wherein the second color is translucent which when viewed in combination with the remaining limitations of claim 20 are seen to provide patentable distinction over the cited prior art of record.
Claim 23 wherein the thermochromic pigment is activated about a point of contact based on energy transferred from an object to the thermochromic pigment through the translucent self-heling polymer media, the thermochromic pigment becomes colorless and the translucent self-healing polymer media becomes translucent which when viewed in combination with the remaining limitations of claim 23 are seen to provide patentable distinction over the cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711